Mr. Justice Sheldon delivered the opinion of the Court: The mode of presentation of this base to the jury was such as, in our opinion, to require a reversal of the judgment. The evidence which was permitted to be given, and the so-called hypothetical question which was allowed to be put and read over to witnesses, were calculated to draw away the minds of the jury from the true inquiry, what was the extent and value of the professional services rendered the defendant by the plaintiff, to the contemplation of the large sums of money which would result in the future from the saving of royalty, which in fourteen years would reach the enormous amount of $1,120,000,—suggestive of the idea, to the jury, that the plaintiff ought to be admitted to- a participation of such magnificent gains. While the amount involved might not improperly be considered in fixing the value of the plaintiff’s services, yet we consider it not admissible to go into an inquiry concerning prospective benefits which might accrue in the future. Testifying to the amount of the benefits which would be realized by the defendant in the future is not the statement of a fact, but the giving of an opinion. In the present case, opinions may be received as to the value of the services, but opinions as to benefits in the future are not admissible. A citation is made of the rule, as laid down in Eggleston v. Boardman, 37 Mich. 18, that the professional skill and standing of the person employed, his experience, the nature of the controversy, both in regard to the amount involved and the character and nature of the questions raised in the case, as well as the result, should all be taken into consideration in fixing the value of the services rendered, and it is claimed that what was here done was justified under the above authority, as showing the result. The word “result,” thus used, we understand to mean the termination of the controversy, whether successful or otherwise, and not the ultimate benefit to the client. As remarked in Robbins v. Harvey, 5 Conn. 341, the inquiry under a quantum meruit is not what benefits, immediate and remote, have been derived from the services, but the question is, what is the general worth of the services rendered. The objection is not that the amount involved might not be taken into consideration, but the mischief of the course pursued was, that it was calculated to mislead the jury to think that the ultimate benefits to be derived by the defendant was the measure of compensation. Another objection to the mode of the presentment of the case was in offering to the view of the jury the settlements which had been made with other persons. This was done by the evidence, and by the question objected to. The idea was held out to the jury that the settlement got by the defendant was a much more favorable one than those made by others, and that that was an advantage obtained by the defendant ■which should be considered by the jury. The question remarks upon the “important differences” between the settlements as an advantage of the defendant, and upon the price which “had to be paid by the regular licensees under the patents. ” Comparison of the settlement which the defendant made, with settlements which other people might have made, should not have been admitted,—and this, if not done directly, was at least in an indirect manner brought before the jury. The above question, read to witnesses, was a compound of. positive assertions of facts and conclusions. It is said the question is a hypothetical one, and that in such a question it is allowable to assume facts; but it is not permissible to assume what is not within the range of legitimate evidence. The sum of $1,120,000 as future benefits is a conclusion, which the question figures out by inference from 'alleged facts. Evidence is to be given only of facts. The inference and conclusion which the question contains a witness would not be admitted to testify to. The hypothetical feature of the question is hardly discernible. The question covers some two and a half pages, containing in it no appearance of hypothesis, until in the last sentence, in the words, “on this supposed state of facts.” The reading over of this lengthy paper, filled with partial statements of facts, containing conclusions drawn from them, many times in the hearing of the jury, was calculated to possess them most fully with the plaintiff’s side of the case, and not leave their minds open to an unbiased consideration of the whole of the facts of the case. Opportunity should not be given for doing this, through the medium of a question put to witnesses. The question is an anomaly, and must receive condemnation. For the errors indicated the judgment of the Appellate Court will be reversed, and the cause remanded for further proceedings. Judgment reversed. Scott, Ch. J., and Walker, J.: We do not concur in this opinion. Mr. Justice Dickey took no part in the decision.